DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3-5 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 2 recites the puncture area is thinner than the center area.  Claim 3 recites the puncture area having a thickness range of about 0.007” to about 0.016”.  Claims 4-5 both recite a center area having a thickness range of about 0.015” to about 0.030”.  The upper end of the puncture range of about 0.016” is thicker than the lower end of the center area range of about 0.015”.  Claim 2 requires the puncture area to be thinner than the center area.  However, Claims 4-5 indicates embodiments wherein the puncture area can be thicker than the center area.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 6-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Borse et al. US 2019/0329969.
Regarding Claim 1, Borse et al. discloses a beverage brewing cup (beverage container 200) comprising a sidewall (sidewall 210) and a floor (base 240) at least partially defining a product storage region (‘969, Paragraph [0047]).  The floor (base 240) has a center area (center portion 250”), an inner gusset area, a puncture area (area between center portion 250 and third wall 244), and an outer gusset area.  The center area is disposed axially above the puncture area (area between center portion 250 and third wall 244).  The inner gusset area extends between the center area (center portion 250”) and the puncture area (area between center portion 250 and third wall 244).  The sidewall (sidewall 210) is disposed axially above the puncture area (area between center portion 250 and third wall 244) and the outer gusset area extends between the puncture area (area between center portion 250 and third wall 244) and the sidewall (sidewall 210).  The inner gusset area (center portion 250”) includes a plurality of inner gussets (ridges 253) (‘969, Paragraph [0060]) and the outer gusset area includes a plurality of plurality of outer gussets (ribs 217) (‘969, Paragraph [0055]).  The puncture area (area between center portion 250 and third wall 244) in the floor (base 240) is disposed between the inner gusset area and the outer gusset area (‘969, FIG. 2J) (‘969, Paragraph [0050]).

    PNG
    media_image1.png
    812
    824
    media_image1.png
    Greyscale

Further regarding Claim 1, the limitations “a puncture area” are seen to be recitations regarding the intended use of the “beverage brewing cup.”  In this regard, applicant’s attention is invited to MPEP § 2114.I. and MPEP § 2114.II. which states features of an apparatus may be recited either structurally or functionally in view of In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1432 (Fed. Cir. 1997).  If an examiner concludes that a functional limitation is an inherent characteristic of the prior art, then to establish a prima facie case of anticipation or obviousness, the examiner should explain that the prior art structure inherently possess the functionally defined limitations of the claimed apparatus in view of In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432. See also Bettcher Industries, Inc. v. Bunzl USA, Inc., 661 F.3d 629, 639-40,100 USPQ2d 1433, 1440 (Fed. Cir. 2011).  The burden then shifts to applicant to establish that the prior art does not possess the characteristic relied on in view of In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432; In re Swinehart, 439 F.2d 210, 213, 169 USPQ 226, 228 (CCPA 1971).  Additionally, apparatus claims cover what a device is, not what a device does in view of Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claimed in view of Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Furthermore, if the prior art structure is capable of performing the intended use, then it meets the claim.  The recitation of where the beverage brewing cup is puncture does not provide any structural limitations to the beverage brewing cup and is merely an intended use of how to use the beverage brewing cup.  Nevertheless, Borse et al. discloses a puncture area in the floor that is disposed between the inner gusset area and the outer gusset area (‘969, FIG. 2J) (‘969, Paragraph [0050]).
Regarding Claim 6, Borse et al. discloses the inner gusset area having a plurality of inner gusset first tips (ridges 253) (‘969, FIG. 2J) (‘969, Paragraph [0060]).
Regarding Claim 7, Borse et al. discloses the outer gusset area having a plurality of outer gusset first tips (ribs 217) (‘969, Paragraph [0049]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 10-14, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Borse et al. US 2019/0329969 in view of Macchi US 2012/0118166.
Regarding Claim 2, Borse et al. is silent regarding the puncture area being thinner than the center area.
Macchi discloses a beverage brewing cup (coffee cartridge 1) comprising a sidewall (sidewall 21) and a floor (bottom wall 20) at least partially defining a product storage region (containing coffee 100) (‘166, Paragraphs [0026]-[0027]).  The floor has a puncture area (less thick part 22) wherein the puncture area (less thick part 22) is thinner than a remainder of the floor (bottom wall 20) (‘166, FIG. 2) (‘166, Paragraphs [0028]-[0030]).

    PNG
    media_image2.png
    774
    1208
    media_image2.png
    Greyscale

Both Borse et al. and Macchi are directed towards the same field of endeavor of beverage brewing cups comprising a bottom wall floor used in a beverage making machine to make a beverage.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the puncture area of the floor of Borse et al. to be thinner than the remainder of the floor as taught by Macchi in order to facilitate breaking of the floor of the beverage brewing cup at the less thick area of the floor (‘166, Paragraph [0030]).
Regarding Claim 10, Borse et al. discloses a beverage brewing cup (beverage container 200) comprising a sidewall (sidewall 210) and a floor (base 240) at least partially defining a product storage region (‘969, Paragraph [0047]).  A brim (flange 230) is disposed axially opposite the floor (base 240) wherein the brim (flange 230) surrounds an opening into the product storage region (‘969, Paragraph [0047]).  The floor (base 240) has a center area (center portion 250”), an inner gusset area, a puncture area (area between center portion 250 and third wall 244), and an outer gusset area.  The center area is disposed axially above the puncture area (area between center portion 250 and third wall 244).  The inner gusset area extends between the center area (center portion 250”) and the puncture area (area between center portion 250 and third wall 244).  The sidewall (sidewall 210) is disposed axially above the puncture area (area between center portion 250 and third wall 244) and the outer gusset area extends between the puncture area (area between center portion 250 and third wall 244) and the sidewall (sidewall 210).  The puncture area (area between center portion 250 and third wall 244) in the floor (base 240) is disposed between the inner gusset area and the outer gusset area (‘969, FIG. 2J) (‘969, Paragraph [0050]).
Borse et al. is silent regarding the puncture area having a thickness that is less than a thickness of the center area.
Macchi discloses a beverage brewing cup (coffee cartridge 1) comprising a sidewall (sidewall 21) and a floor (bottom wall 20) at least partially defining a product storage region (containing coffee 100) (‘166, Paragraphs [0026]-[0027]).  The floor has a puncture area (less thick part 22) wherein the puncture area (less thick part 22) is thinner than a remainder of the floor (bottom wall 20) (‘166, FIG. 2) (‘166, Paragraphs [0028]-[0030]).
Both Borse et al. and Macchi are directed towards the same field of endeavor of beverage brewing cups comprising a bottom wall floor used in a beverage making machine to make a beverage.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the puncture area of the floor of Borse et al. to be thinner than the remainder of the floor as taught by Macchi in order to facilitate breaking of the floor of the beverage brewing cup at the less thick area of the floor (‘166, Paragraph [0030]).
Further regarding Claim 10, the limitations “a puncture area” are seen to be recitations regarding the intended use of the “beverage brewing cup.”  In this regard, applicant’s attention is invited to MPEP § 2114.I. and MPEP § 2114.II. which states features of an apparatus may be recited either structurally or functionally in view of In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1432 (Fed. Cir. 1997).  If an examiner concludes that a functional limitation is an inherent characteristic of the prior art, then to establish a prima facie case of anticipation or obviousness, the examiner should explain that the prior art structure inherently possess the functionally defined limitations of the claimed apparatus in view of In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432. See also Bettcher Industries, Inc. v. Bunzl USA, Inc., 661 F.3d 629, 639-40,100 USPQ2d 1433, 1440 (Fed. Cir. 2011).  The burden then shifts to applicant to establish that the prior art does not possess the characteristic relied on in view of In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432; In re Swinehart, 439 F.2d 210, 213, 169 USPQ 226, 228 (CCPA 1971).  Additionally, apparatus claims cover what a device is, not what a device does in view of Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claimed in view of Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Furthermore, if the prior art structure is capable of performing the intended use, then it meets the claim.  The recitation of where the beverage brewing cup is puncture does not provide any structural limitations to the beverage brewing cup and is merely an intended use of how to use the beverage brewing cup.  Nevertheless, Borse et al. discloses a puncture area in the floor that is disposed between the inner gusset area and the outer gusset area (‘969, FIG. 2J) (‘969, Paragraph [0050]).
Regarding Claims 11-12, Borse et al. discloses the inner gusset area (center portion 250”) includes a plurality of inner gussets (ridges 253) (‘969, Paragraph [0060]) and the outer gusset area includes a plurality of plurality of outer gussets (ribs 217) (‘969, Paragraph [0055]).
Regarding Claim 13, Borse et al. discloses the inner gusset area having a plurality of inner gusset first tips (ridges 253) (‘969, FIG. 2J) (‘969, Paragraph [0060]).
Regarding Claim 14, Borse et al. discloses the outer gusset area having a plurality of outer gusset first tips (ribs 217) (‘969, Paragraph [0049]).
Regarding Claim 17, Borse et al. discloses a beverage brewing cup (beverage container 200) comprising a sidewall (sidewall 210) and a floor (base 240) at least partially defining a product storage region (‘969, Paragraph [0047]).  The floor (base 240) has a center area (center portion 250”), an inner gusset area, a puncture area (area between center portion 250 and third wall 244), and an outer gusset area.  The center area is disposed axially above the puncture area (area between center portion 250 and third wall 244).  The inner gusset area extends between the center area (center portion 250”) and the puncture area (area between center portion 250 and third wall 244).  The sidewall (sidewall 210) is disposed axially above the puncture area (area between center portion 250 and third wall 244) and the outer gusset area extends between the puncture area (area between center portion 250 and third wall 244) and the sidewall (sidewall 210).  The inner gusset area (center portion 250”) includes a plurality of inner gussets (ridges 253) (‘969, Paragraph [0060]) and the outer gusset area includes a plurality of outer gussets (ribs 217) (‘969, Paragraph [0055]).  The puncture area (area between center portion 250 and third wall 244) in the floor (base 240) is disposed between the inner gusset area and the outer gusset area (‘969, FIG. 2J) (‘969, Paragraph [0050]).  The beverage brewing cup (beverage container 200) (‘969, Paragraph [0053]).
Borse et al. is silent regarding the puncture area being thinner than the center area.
Macchi discloses a beverage brewing cup (coffee cartridge 1) comprising a sidewall (sidewall 21) and a floor (bottom wall 20) at least partially defining a product storage region (containing coffee 100) (‘166, Paragraphs [0026]-[0027]).  The floor has a puncture area (less thick part 22) wherein the puncture area (less thick part 22) is thinner than a remainder of the floor (bottom wall 20) (‘166, FIG. 2) (‘166, Paragraphs [0028]-[0030]).
Both Borse et al. and Macchi are directed towards the same field of endeavor of beverage brewing cups comprising a bottom wall floor used in a beverage making machine to make a beverage.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the puncture area of the floor of Borse et al. to be thinner than the remainder of the floor as taught by Macchi in order to facilitate breaking of the floor of the beverage brewing cup at the less thick area of the floor (‘166, Paragraph [0030]).
Further regarding Claim 17, the limitations “a puncture area” are seen to be recitations regarding the intended use of the “beverage brewing cup.”  In this regard, applicant’s attention is invited to MPEP § 2114.I. and MPEP § 2114.II. which states features of an apparatus may be recited either structurally or functionally in view of In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1432 (Fed. Cir. 1997).  If an examiner concludes that a functional limitation is an inherent characteristic of the prior art, then to establish a prima facie case of anticipation or obviousness, the examiner should explain that the prior art structure inherently possess the functionally defined limitations of the claimed apparatus in view of In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432. See also Bettcher Industries, Inc. v. Bunzl USA, Inc., 661 F.3d 629, 639-40,100 USPQ2d 1433, 1440 (Fed. Cir. 2011).  The burden then shifts to applicant to establish that the prior art does not possess the characteristic relied on in view of In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432; In re Swinehart, 439 F.2d 210, 213, 169 USPQ 226, 228 (CCPA 1971).  Additionally, apparatus claims cover what a device is, not what a device does in view of Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claimed in view of Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Furthermore, if the prior art structure is capable of performing the intended use, then it meets the claim.  The recitation of where the beverage brewing cup is puncture does not provide any structural limitations to the beverage brewing cup and is merely an intended use of how to use the beverage brewing cup.  Nevertheless, Borse et al. discloses a puncture area in the floor that is disposed between the inner gusset area and the outer gusset area (‘969, FIG. 2J) (‘969, Paragraph [0050]).
Further regarding Claim 17, the limitations “wherein the beverage brewing cup is thermoformed” are product by process limitations.  Even though product by process limitations are limited and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process in view of In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (MPEP § 2113.I.).  Nevertheless, Borse et al. discloses the beverage brewing cup (beverage container 200) being thermoformed (‘969, Paragraph [0053]).
Regarding Claim 18, Borse et al. discloses the inner gusset area having a plurality of inner gusset first tips (ridges 253) (‘969, FIG. 2J) (‘969, Paragraph [0060]) and the outer gusset area having a plurality of outer gusset first tips (ribs 217) (‘969, Paragraph [0049]).
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Borse et al. US 2019/0329969 in view of Macchi US 2012/0118166 as applied to claim 2 above in further view of Nordqvist et al. US 2019/0119036.
Regarding Claim 3, Borse et al. modified with Macchi is silent regarding the puncture area having a thickness in the range of about 0.007” to about 0.016”.
Nordqvist et al. discloses a beverage brewing cup comprising a floor (bottom retaining wall) that is punctured (‘036, Paragraphs [0017] and [0062]) wherein the thickness of the floor (bottom retaining wall) that is punctured is between 10 and 300 microns (‘036, Paragraph [0033]), which converts to between 0.000394” and 0.0118”.  This overlaps the claimed puncture area thickness range of about 0.007” to about 0.016”.
Both Borse et al. and Nordqvist et al. are directed towards the same field of endeavor of beverage brewing cups capable of being punctured used in a beverage making machine.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the puncture area of the floor of Borse et al. to have a thickness of 0.000394” and 0.0118”, which overlaps the claimed puncture area thickness range of about 0.007” to about 0.016” since where the claimed puncture area thickness ranges overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Nordqvist et al. discloses that there was known utility in the beverage brewing cup art to construct a beverage brewing cup having a puncture area that falls within the claimed puncture area thickness.
Regarding Claims 4-5, Borse et al. modified with Macchi and Nordqvist et al. is silent regarding the center area having a thickness in the range of about 0.015” to about 0.030” or in the range of about 0.015” to about 0.022”.  However, Macchi discloses the floor has a puncture area (less thick part 22) wherein the puncture area (less thick part 22) is thinner than a remainder of the floor (bottom wall 20) (‘166, FIG. 2) (‘166, Paragraphs [0028]-[0030]).  Nordqvist et al. discloses the puncture area having a thickness of between 10 and 300 microns (‘036, Paragraph [0033]), which converts to between 0.000394” and 0.0118”.  This overlaps the claimed puncture area thickness range of about 0.007” to about 0.016”.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the floor of modified Borse et al. to have a center area that is not intended to be punctured to be slightly thicker than the puncture area that falls within the claimed puncture area thickness since Macchi teaches that having a thin area and a thick area facilitates breaking of the floor of the beverage brewing cup (‘166, Paragraph [0030]).  Furthermore, limitations relating to the size of the thickness of the center area is not sufficient to patentably distinguish over the prior art in view of In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (MPEP § 2144.04.IV.A.).
Claims 8-9, 15-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Borse et al. US 2019/0329969.
Regarding Claims 8-9, 15-16, and 19-20, Borse et al. is silent regarding the outer gusset first tips having a radius of curvature that is less than a radius of curvature of the inner gusset first tips and the outer gussets having a triangular shape with rounded tips wherein the inner gussets have a triangular shape with more pronounced rounded tips than the outer gusset.  However, Borse et al. discloses that the use of a double outer wall and ridges on the center of the base provides increased strength and rigidity to the capsule to withstand forces encountered during the piercing process (‘969, Paragraphs [0007] and [0051]-[0052]) and that the outer gussets (ribs 217) having different shapes and sizes could be used (‘969, Paragraph [0055]) and that the inner gussets (ridges 253) having different shapes and heights could be used (‘969, Paragraphs [0056] and [0060]).  Borse et al. teaches that the outer gusset ribs can have different shapes and sizes and that the inner gusset ridges can also have different shapes and sizes.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the outer gusset first tips to have a radius of curvature that is less than a radius of curvature of the inner gusset first tips and construct the outer gussets with a triangular shape with rounded tips  wherein the inner gussets have a triangular shape with more pronounced rounded tips than the outer gusset tips since the configuration of the claimed outer gusset first tips relative to the inner gusset first tips is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed inner gusset first tips and outer gusset first tips was significant in view of In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP § 2144.04.IV.B.).  Borse et al. establishes that the inner gusset ridges provides strength and rigidity to the beverage container during the piercing process (‘969, Paragraph [0051]) and that the outer gusset ribs also provides strength and rigidity during the piercing process (‘969, Paragraph [0050]).  Since Borse et al. teaches that the outer gusset ribs can have different shapes and sizes and that the inner gusset ridges can also have different shapes and sizes and that both the outer gusset ribs and inner gusset ridges both provide strength and rigidity to the beverage container during the piercing process, the recitation of the size and shape of the outer gusset first tips relative to the inner gusset first tips does not provide additional functionality above the inner gusset and outer gusset of Borse et al. that provides strength and rigidity to the beverage container during the piercing process.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bunner et al. US 2017/0042362 discloses a capsule comprising a bottom wall having an outer gusset area having outer gussets that are triangular in shape (‘362, FIG. 5) (‘362, Paragraph [0012]).
Putnam US 2018/0228314 discloses a capsule comprising a bottom wall comprising an annular puncture region defined by a generally planar or flat outer bottom wall section that encircles a center section (‘314, FIG. 5) (‘314, Paragraph [0046]).
Tung et al. US 2019/0084759 discloses a beverage brewing cup (container 200) comprising a sidewall (sidewall 208) and a floor (base 210) at least partially defining a product storage region wherein the floor (base 210) has a center area, an inner gusset area (inner gear shaped pattern 232), a puncture area, and an outer gusset area (outer gear shaped pattern 230) (‘759, FIG. 8) (‘759, Paragraphs [0062]-[0063]) wherein the inner and outer gusset areas (gear shaped strengthening wall) enhances load distribution of the dynamic force generated at the point the needle punctures the base (‘759, Paragraph [0043]).
Kay US 2015/0298897 disclose a capsule comprising a bottom wall having areas of reduced thickness to facilitate penetration by spikes (‘897, FIGS. 3-4) (‘897, Paragraph [0029]).
Empl US 2015/0314954 discloses a capsule comprising a bottom wall having an area of reduced material thickness (‘954, FIG. 6A) (‘954, Paragraph [0046]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICSON M LACHICA/Examiner, Art Unit 1792